Title: To James Madison from William Eaton, 13 December 1802 (Abstract)
From: Eaton, William
To: Madison, James


13 December 1802, Tunis. [The body of the dispatch is nearly identical to Eaton to JM, 13 Dec. 1801.] Adds in a postscript, “N. B. Inclosures A. B. & C. need no explanation.”
 

   
   RC and enclosures (DNA: RG 59, Tunis, vol. 2, pt. 1). RC 8 pp. Docketed by Wagner. For enclosures, see n. 2.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:313–14.



   
   Enclosures are Eaton’s 29 Nov. 1802 letter to Robert R. Livingston (2 pp.) in which Eaton said he enclosed a copy of O’Brien’s 23 Nov. dispatch to JM marked “A” (see O’Brien to JM, 23 Nov. 1802, n.) and a copy of a 24 Nov. letter from O’Brien to Eaton marked “B” (1 p.), in which O’Brien asked Eaton to distribute copies of the 23 Nov. dispatch to American naval captains and to send the original to Livingston for forwarding, adding, “This British Brig is 14 days from London, brings the tops of the Mediterranean Passports, which John Bull has changed agreeable to the request of the Potent Dey.” In his letter to Livingston, Eaton went on to discuss the dey’s recent retraction of the agreement Eaton said the dey had made with O’Brien the year before to receive cash in lieu of stores for the annual annuity and his refusal to accept Cathcart as consul. “It is impossible to conjecture,” Eaton commented, “how long the Gov. of the UStates will yield to these piratical chiefs the prerogative of dictating terms.” He complained that the present system bound the U.S. to “unlimited sacrifices and unsupportable abasement” and asked, “is it not high time to correct it?” Filed with the dispatch is a 7 Dec. 1802 letter (2 pp.; in French) from Imbert & Chataud of Marseilles concerning the capture of the Franklin.


